DETAILED ACTION
Claims 1-20 are pending in this application. 
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 23 March 2020, with accompanying reference copy.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.	
Examiner acknowledges receipt of Applicant’s formal drawings, received 15 November 2019.  These drawings are acceptable.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1 and 11, the phrase soil water depletion has no clear context nor definition within the claim language, and therefore has no clear metes and bounds.
In claim 4, there is no clear and proper functional antecedence for any second available water holding capacity, second soil type, second root depth nor second crop (emphasis added by Examiner).  The first ones of these elements were introduced in claim 3, while this claim is dependent upon claim 1.
In claims 5 and 9, there is no clear and proper antecedent basis for the database.  Such an element was introduced in claim 3, while these claims are each dependent upon claim 1.
In claims 6 and 8, there is no clear and proper antecedent basis for the database nor the time interval.  Such elements were introduced in claims 3 and 5, respectively, while these claims are each dependent upon claim 1.
The remaining claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-7 and 9-14 are rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/ 133625, by reference to the enclosed machine language translation).
As per claim 1, He et al. teaches the instantly claimed computer-implemented method of controlling operations of an irrigation system (para[0004, 0019, 0044, 0083-0084, 0115], control center/microprocessor controls irrigation sprinklers/watering devices), the computer-implemented method comprising:
determining, via a control system, a soil water depletion at a first location (para[0004, 0018, 0078, 0099, 0114], soil moisture) based on soil data captured via a sensor (para[0008, 0114], sensing device);
determining, via the control system, a difference in irrigation amounts (para[0094-0095], irrigation amounts tracked as sensing data) at the first location and a second location (para[0034-0036], soil conditions sensed at first and second points; para[0037], compare sensing data from first and second points); …
calculating an estimated soil water depletion at the second location based, at least in part, on the soil water depletion at the first location, the difference in irrigation amounts at the first location and the second location, the difference in precipitation amounts at the first location and the second location, and the difference in evapotranspiration values of crops at the first location and the second location (para[0008-0009, 0023, 0037, 0064, 0091, 0110], a mathematical control algorithm uses the relative relationship between the sensing points, and the associated sensing data from those points, to calculate the irrigation needs at both the first and second sensing points); and
directing, via the control system, the irrigation system to apply an amount of water at the second location based, at least in part, on the estimated soil water depletion at the second location (para[0004-0005, 0008-0009, 0023, 0033, 0045-0046, 0079, 0092], control instructions).  Similarly applies to claim 11.
However, although He et al. specifies basing irrigation control upon a plurality of types of sensed data (para[0078]), and further specifies sensed “climate parameters” (para[0094, 0103]), He et al. does not specifically provide for the instantly claimed use of precipitation amounts and evapotranspiration values of crops.  In this regard, Examiner takes Official Notice that such values are well-known types of “climate parameters,” and are well-known to be used in irrigation control (see, for example, references listed in the cited art paragraphs, below).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such values as the “climate parameters” of He et al., since they are well-known to increase the accuracy and efficiency of irrigation systems.  Similarly applies to claim 6.
As per claim 2, He et al. teaches the instantly claimed receiving, via the control system, the soil data from the sensor, wherein the soil data comprises a percentage of available water at the first location (para [0004, 0018, 0078, 0099, 0114], soil moisture).  Although He et al. does not specify representing the soil percentage of available water, such claim language is not patentably distinguishing, since the instant claims do not actually utilize this percentage value, and since it is well-known in the computer arts to represent numerical values in multiple well-known mathematical formats.  Similarly applies to claim 13.
As per claim 5, He et al. teaches that the instantly claimed step of determining the difference in irrigation amounts includes receiving from the database a first amount of irrigation depth applied at the first location during a time interval and a second amount of irrigation depth applied at the second location during the time interval (para[0094-0095], irrigation amounts tracked, including how much/how long to irrigate).
As per claim 7, He et al. does not teach that the instantly claimed first effective precipitation and the second effective precipitation account for soil surface runoff.  However, Examiner takes Official Notice that taking runoff into account was well-known in the irrigation art (see, for example, references listed in the cited art paragraphs, below).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a characteristic in the system of He et al., since it is well-known to increase the accuracy and efficiency of irrigation systems.
As per claim 9, He et al. teaches the instantly claimed storing, via the control system, the estimated soil water depletion in the database (para[0083, 0096]; microprocessor/database, inherently store data).
As per claim 10, He et al. teaches the instantly claimed receiving from the database, via the control system, the estimated soil water depletion and determining a new estimated soil water depletion based, at least in part, on the estimated soil water depletion, since the system of He et al. performs continuously/periodically, as is well-known in the irrigation art.
As per claim 11, He et al. teaches the instantly claimed irrigation system comprising: a plurality of mobile support towers configured to move across a field, one or more of the support towers having a motor; a fluid-carrying conduit supported above the field by the mobile towers; water emitters coupled with the fluid-carrying conduit; at least one valve for controlling flow of fluids through the water emitters; a sensor configured to capture soil data at a first location in the field (para[0034, 0085-0088], including a mobile platform); and a control system configured to perform the instantly claimed steps/operations, similarly as provided for above with regard to claim 1.
 As per claim 12, He et al. teaches that the instantly claimed control system is configured to control operation of the motor and/or the valve to apply an amount of water at the first location based, at least in part, on the soil water depletion at the first location (para[0004-0005, 0008-0009, 0023, 0033, 0045-0046, 0079, 0092], control instructions; para[0085-0088], irrigation heads/valves).
As per claim 14, although He et al. teaches Applicant’s invention substantially as instantly claimed, He et al., and further teaches the use of a plurality of well-known types of sensors (para[0078], He et al. does not specifically provide that the instantly claimed sensor comprises at least one of a time-domain reflectometry probe, a frequency-domain reflectometry sensor, a coaxial impedance dielectric reflectometry sensor, a gypsum block sensor, a neutron probe, or a gravimetric probe.  In this regard, Examiner takes Official Notice that these sensors are well-known and ubiquitous in the art, and it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize these sensors in the system of He et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 3-4, 15-17, 19 and 20 are rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/133625), as applied to claims 1-2 above, further in view of Mewes et al. (US 9880537).
As per claim 3, although He et al. teaches Applicant’s invention substantially as instantly claimed, as provided for above, and further teaches the instantly claimed receiving from a database, via the control system, a first available [information] associated with a first soil type at the first location; and receiving from the database, via the control system, a first [information] associated with a first crop located at the first location (para[0020-0021, 0096, 0109]), He et al. does not specifically provide for the instantly claimed water holding capacity associated with a first soil type nor root depth associated with a first crop.  However, Examiner takes Official Notice  that such characteristics are well-known types of soil type data and crop type data, respectively.  As per the instantly claimed root depth being based, at least in part, on at least one of a number of days remaining until relative maturity of the first crop, a number of days since planting the first crop, or a current growing degree unit of the first crop, as instantly claimed, Applicant’s attention is directed at least to Mewes et al., which teaches that the relationship between root depth and various indicators of plant maturity were known in the art (claim 1).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such characteristics in the system of He et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claim 4.
Further as per claim 4, He et al. further teaches the instantly claimed determining an estimated percentage of available soil water at the second location based on, at least in part, the second available water holding capacity, the second root depth, and the estimated soil water depletion, wherein the step of directing the irrigation system includes directing the irrigation system to apply the amount of water at the second location based, at least in part, on the estimated percentage of available soil water (para[0008-0009, 0023, 0037, 0064, 0091, 0110], a mathematical control algorithm uses the relative relationship between the sensing points, and the associated sensing data from those points, to calculate the irrigation needs at both the first and second sensing points; para[0004-0005, 0008-0009, 0023, 0033, 0045-0046, 0079, 0092], control instructions; para[0020-0021, 0096, 0109], calculations are further based upon soil type and plant type characteristics, as noted above).
As per claims 15-17, the claim limitations have been addressed above, with reference to claims 1-4.
He et al. teaches the instantly claimed storing, via the control system, the estimated soil water depletion in the database (para[0083, 0096]; microprocessor/database, inherently store data).
As per claim 20, He et al. teaches the instantly claimed receiving from the database, via the control system, the estimated soil water depletion and determining a new estimated soil water depletion based, at least in part, on the estimated soil water depletion, since the system of He et al. performs continuously/periodically, as is well-known in the irrigation art.
Claim 8 is rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/133625), as applied to claim 1 above, further in view of Groeneveld (US 2016/0055593). 
As per claim 8, although He et al. teaches Applicant’s invention substantially as instantly claimed, He et al. does not teach that the instantly claimed step of calculating the estimated soil water depletion at the second location includes - receiving from the database, via the control system, a first capillary rise from groundwater table at the first location since the time interval and a second capillary rise from groundwater table at the second location since the time interval; and determining, via the control system, a difference between the first capillary rise from groundwater table and the second capillary rise from groundwater table.  In this regard, Groeneveld teaches that it was known in the art to utilize the capillary rise of groundwater to irrigate plants and for such to effect irrigation systems (para[0055]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such characteristics in the system of He et al., since it is well-known to increase the efficiency of irrigation systems.
Claim 18 is rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/133625) in view of Mewes et al. (US 9880537), as applied to claim 15 above, further in view of Groeneveld (US 2016/0055593).
As per claim 18, although the combination of He et al. and Mewes et al. teaches Applicant’s invention substantially as instantly claimed, neither He et al. nor Mewes et al. teach that the instantly claimed step of determining the estimated percentage of available soil water includes - receiving from the database, via the control system, a first capillary rise from groundwater table at the first location during the time interval and a second capillary rise from groundwater table at the second location during the time interval; determining, via the control system, a fourth difference between the first capillary rise from groundwater table and the second capillary rise from groundwater table; and determining, via the control system, the estimated percentage of available soil water at the second location based, at least in part, on the fourth difference.  In this regard, Groeneveld teaches that it was known in the art to utilize the capillary rise of groundwater to irrigate plants and for such to effect irrigation systems (para[0055]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such characteristics in the combined system of He et al. and Mewes et al..
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Starr (US 2018/0014452; para[0006, 0056, 0060-0061, 0094, 0104-0105, 0159]) and Aughton et al. (US 2021/0127605; abstract, para[0006, 0010, 0017, 0114, 0148-0158]) teach that it was well known in the irrigation art to consider rainfall (precipitation)/evapotranspiration.  Starr (US 2018/0014452; para[0054, 0058, 0109]) and Groeneveld (US 2012/0290140; para[0057-0059]) teach that it was well known in the irrigation art to consider water holding capacity of the soil and crop root depth.  Starr (US 2018/0014452; para[0124-0128]), Hill (US 2021/059136; para[0110]) and Basso (US 2018/0181893; para [0051, 0089, 0098-0099]) teach that it was well known in the irrigation art to consider surface runoff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MNVB
3/9/22
/M.N. Von Buhr/Primary Examiner, Art Unit 2117